SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarterly Period Ended March 31, 2017 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-201391 TeleHealthCare, Inc. (Exact name of registrant issuer as specified in its charter) Wyoming 80-0873491 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1031 Calle Recodo Suite B,
